 


114 HR 579 IH: THRIFT Act of 2015
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 579 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2015 
Mr. Webster of Florida introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for incentives for agencies and the judiciary to increase operating efficiency. 
 
 
1.Short titleThis Act may be cited as the To Help Reduce Inefficient Federal Tendencies Act of 2015 or as the THRIFT Act of 2015. 2.Agency incentive and savings program (a)PurposeIn order to provide an incentive for agencies and the judicial branch to re-engineer business processes and otherwise increase operating efficiency, it is the intent of the Congress to allow agencies and the judicial branch to retain a portion of the savings produced by internally generated agency or judicial branch program efficiencies and cost reductions.
(b)Retention of fundsTo be eligible to retain funds, an agency or the Chief Justice of the Supreme Court must submit a plan and an associated request to amend its approved operating budget to the committees of Congress having jurisdiction over appropriations specifying— (1)the modifications to approved programs resulting in efficiencies and cost savings;
(2)the amount and source of the funds and positions saved; (3)the specific positions, rate, amounts, and sources of funds the agency or the judicial branch wishes to include in its incentive expenditures;
(4)how the agency or the judicial branch will meet the goals and objectives established in its strategic plans; (5)how the agency or the judicial branch will meet performance standards, including those in its performance plans; and
(6)any other incentive expenditures which the agency or the judicial branch believes will enhance its performance. (c)Submission to CongressAll plans and budget amendments submitted to the committees of Congress having jurisdiction over appropriations pursuant to this section shall be delivered at least 30 days prior to the date of the committee meetings at which the request will be considered.
(d)DeterminationIn determining the amount the agency or the judicial branch will be allowed to retain, the committees shall consider the actual savings projected for the current budget year and the annualized savings. (e)Amount of funding retainedThe amount to be retained by the agency or the judicial branch shall be no less than 5 percent and no more than 25 percent of the annual savings and may be used by the agency or the judicial branch for salary increases, including awards authorized in section 4512 of title 5, United States Code, or other expenditures specified in the agency’s or the judicial branch’s plan if the salary increases or other expenditures do not create a recurring cost to the Treasury in excess of the recurring savings achieved by the agency or the judicial branch in the plan.
(f)Submission of budget requestEach agency or judicial branch allowed to retain funds pursuant to this section shall submit in its next budget request a schedule showing how it used such funds.  